



Exhibit 10.1


FIRST AMENDMENT TO CREDIT AGREEMENT
THIS FIRST AMENDMENT TO CREDIT AGREEMENT dated as of July 11, 2016 (this
“Amendment”) is entered into among SPX FLOW, Inc., a Delaware corporation (the
“Parent Borrower”), the Foreign Subsidiary Borrowers, the Subsidiary Guarantors,
the Lenders party hereto, Deutsche Bank AG Deutschlandgeschäft Branch, as
Foreign Trade Facility Agent, and Bank of America, N.A., as Administrative
Agent. All capitalized terms used herein and not otherwise defined herein shall
have the meanings given to such terms in the Credit Agreement (as defined
below), as amended by this Amendment.
RECITALS
WHEREAS, the Parent Borrower, the Foreign Subsidiary Borrowers party thereto,
the Lenders party thereto, Deutsche Bank AG Deutschlandgeschäft Branch, as
Foreign Trade Facility Agent, and Bank of America, N.A., as Administrative
Agent, entered into that certain Credit Agreement dated as of September 1, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”); and
WHEREAS, the parties hereto agree to amend the Credit Agreement as set forth
below.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.Amendments. The Credit Agreement is hereby amended as follows:
(a)In Section 1.1 of the Credit Agreement,
(i)the table included in the definition of “Applicable Rate” is amended and
restated in its entirety to read as follows:
Pricing Tier
Consolidated
Leverage Ratio
Domestic Revolving
Commitment Fee
Global Revolving
Commitment Fee
Financial Letter of Credit Fee
Participation FCI Commitment Fee and Bilateral FCI Commitment Fee
Participation FCI Fee, Bilateral FCI Fee and Non-Financial Letter of Credit Fee
Eurocurrency Loans
ABR Loans
1
< 1.0 to 1.0
0.225%
0.225%
1.250%
0.225%
0.750%
1.250%
0.250%
2
> 1.0 to 1.0 but
< 1.5 to 1.0
0.250%
0.250%
1.375%
0.250%
0.800%
1.375%
0.375%
3
> 1.5 to 1.0 but
< 2.0 to 1.0
0.275%
0.275%
1.500%
0.275%
0.875%
1.500%
0.500%
4
> 2.0 to 1.0 but
< 3.0 to 1.0
0.300%
0.300%
1.750%
0.300%
1.000%
1.750%
0.750%
5
> 3.0 to 1.0 but
< 3.5 to 1.0
0.350%
0.350%
2.000%
0.350%
1.250%
2.000%
1.000%
6
> 3.5 to 1.0
0.400%
0.400%
2.250%
0.400%
1.375%
2.250%
1.250%

(ii)the second to last sentence in the definition of “Applicable Rate” is
amended and restated in its entirety to read as follows:
The Applicable Rate in effect from the First Amendment Effective Date through
the first Business Day immediately following the date a Compliance Certificate
is required to be delivered pursuant to Section 5.1(c) for the fiscal quarter
ending September 30, 2016 shall be determined based upon Pricing Tier 5.
(iii)the definition of “Bilateral FCI” is amended and restated in its entirety
to read as follows:
“Bilateral FCI”: a Warranty Guarantee, a Performance Guarantee, an Advance
Payment Guarantee, a Tender Guarantee, a General Purpose Guarantee, a
Counter-Guarantee or a Trade LC, in each case issued by a





--------------------------------------------------------------------------------





Bilateral FCI Issuing Lender pursuant to the terms hereof or an Existing FCI
designated as a Bilateral FCI on Schedule 1.1 D.
(iv)the definition of “Collateral” is amended and restated in its entirety to
read as follows:
“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document; provided,
however, that the Collateral shall not include any Excluded Property.
(v)the definition of “Defaulting Lender” is amended by (A) deleting the “or” at
the end of clause (d)(ii) thereof, (B) deleting the “;” at the end of clause
(d)(iii) thereof, and (C) adding the following at the end of clause (d)(iii)
thereof:
“or (iv) become the subject of a Bail-In Action;”
(vi)the definition of “Facility” is amended and restated in its entirety to read
as follows:
“Facility”: each of (a) the Domestic Revolving Commitments and the Domestic
Revolving Loans made hereunder (the “Domestic Revolving Facility”), (b) the
Global Revolving Commitments and the Global Revolving Loans made hereunder (the
“Global Revolving Facility”), (c) the Participation FCI Issuing Commitments, the
Participation FCI Commitments, the Participation FCIs issued hereunder and the
Existing FCIs designated as Participation FCIs on Schedule 1.1D and governed
hereby (the “Foreign Trade Facility”), (d) the Bilateral FCI Issuing
Commitments, the Bilateral FCIs issued hereunder and the Existing FCIs
designated as Bilateral FCIs on Schedule 1.1D and governed hereby (the
“Bilateral Foreign Trade Facility”), (e) the Term Loan A made hereunder and (f)
the Incremental Term Loans (the “Incremental Term Loan Facility”).
(vii)the definition of “Federal Funds Effective Rate” is amended in its entirety
to read as follows:
“Federal Funds Effective Rate”: for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Effective Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Effective Rate
for such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as reasonably determined by the Administrative Agent.
(viii)the definition of “Foreign Subsidiary Borrower” is amended and restated in
its entirety to read as follows:
“Foreign Subsidiary Borrower”: (a) with respect to the Global Revolving
Facility, any Foreign Subsidiary of the Parent Borrower designated as a Foreign
Subsidiary Borrower by the Parent Borrower pursuant to Section 2.23(a) that has
not ceased to be a Foreign Subsidiary Borrower pursuant to such Section, (b)
with respect to the Foreign Trade Facility, any Foreign Subsidiary of the Parent
Borrower designated as a Foreign Subsidiary Borrower by the Parent Borrower
pursuant to Section 2.23(b) that has not ceased to be a Foreign Subsidiary
Borrower pursuant to such Section, and (c) with respect to the Bilateral Foreign
Trade Facility, any Foreign Subsidiary of the Parent Borrower designated as a
Foreign Subsidiary Borrower by the Parent Borrower pursuant to Section 2.23(b)
that has not ceased to be a Foreign Subsidiary Borrower pursuant to such
Section. Schedule 2.23 sets forth a list of the Foreign Subsidiary Borrowers
under the Global Revolving Facility, the Foreign Trade Facility and/or the
Bilateral Foreign Trade Facility as of the Effective Date.
(ix)the definition of “Foreign Subsidiary Opinion” is amended and restated in
its entirety to read as follows:
“Foreign Subsidiary Opinion”: with respect to any Foreign Subsidiary Borrower, a
legal opinion of counsel to such Foreign Subsidiary Borrower addressed to the
Administrative Agent (and, with respect to any Foreign Subsidiary Borrower under
the Foreign Trade Facility or the Bilateral Foreign Trade Facility, the Foreign
Trade Facility Agent) and the Lenders in form and substance reasonably
satisfactory to the Administrative Agent (and, with respect to any Foreign
Subsidiary Borrower under the Foreign Trade Facility or the Bilateral Foreign
Trade Facility, the Foreign Trade Facility Agent).





--------------------------------------------------------------------------------





(x)the definition of “Participation FCI” is amended and restated in its entirety
to read as follows:
“Participation FCI”: a Warranty Guarantee, a Performance Guarantee, an Advance
Payment Guarantee, a Tender Guarantee, a General Purpose Guarantee or a
Counter-Guarantee, in each case issued by a Participation FCI Issuing Lender
pursuant to the terms hereof or an Existing FCI designated as a Participation
FCI on Schedule 1.1D.
(xi)clause (e) of the definition of “Permitted Acquisition” is amended and
restated in its entirety to read as follows:
(e) to the extent that Collateral is required to be pledged pursuant to this
Agreement, substantially all of the property other than Capital Stock so
acquired (including substantially all of the property of any Person whose
Capital Stock is directly or indirectly acquired when such Person becomes a
direct or indirect Wholly Owned Subsidiary of the Parent Borrower in accordance
with clause (f), below, but excluding any assets to the extent such assets are
not required by Section 5.11 to become Collateral) shall constitute and become
Collateral,
(xii)the reference to “president,” in the definition of “Responsible Officer” is
replaced with “president, vice president,”.
(xiii)the definition of “Security Documents” is amended and restated in its
entirety to read as follows:
“Security Documents”: the Guarantee and Collateral Agreement, each
Acknowledgement and Consent, each Assumption Agreement, the Security Agreement,
each Mortgage, any Mortgaged Property Support Documents, each Joinder Agreement,
and any other security documents granting a Lien on any property of any Person
to secure the obligations of any Loan Party under any Loan Document.
(xiv)the definition of “Specified Cash Management Agreement” is amended and
restated in its entirety to read as follows:
“Specified Cash Management Agreement”: (a) any agreement providing for treasury,
depositary or cash management services, including deposit accounts, overnight
draft, credit cards, debit cards, p-cards (including purchasing cards and
commercial cards), funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services, or any similar transactions, between the Parent Borrower or
any Subsidiary Guarantor and any Lender or Affiliate thereof, existing on the
Effective Date and (b) any agreement providing for treasury, depositary or cash
management services, including deposit accounts, overnight draft, credit cards,
debit cards, p-cards (including purchasing cards and commercial cards), funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services and other cash management services, or any
similar transactions, between the Parent Borrower or any Subsidiary Guarantor
and any Lender or Affiliate thereof, in each case which has been designated by
the Parent Borrower, by notice to the Administrative Agent not later than 90
days after the execution and delivery of such agreement by the Parent Borrower
or such Subsidiary Guarantor, as a “Specified Cash Management Agreement”.
(xv)the following new definitions are added in the appropriate alphabetical
order to read as follows:
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.





--------------------------------------------------------------------------------





“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
“Excluded Property”: with respect to the Parent Borrower or any Subsidiary
Guarantor, (a) (i) any fee owned real property with a fair market value equal to
or less than $10,000,000, and (ii) any leased real property, (b) Capital Stock
not required to be pledged pursuant to Section 5.11(a), (c) any personal
property (including (x) Intellectual Property which is not registered or applied
for registration, and (y) titled vehicles) in respect of which perfection of a
Lien is not governed by the UCC or, in respect of registered Intellectual
Property (or Intellectual Property which is applied for registration), a filing
in the United States Patent and Trademark Office (if required) or the United
States Copyright Office, (d) any Intellectual Property if the grant, or
perfection, of a security interest therein shall constitute or result in (i) the
abandonment, invalidation or rendering unenforceable of any right, title or
interest of the Parent Borrower or such Subsidiary Guarantor therein, (ii) the
breach or termination pursuant to the terms of, or a default under, any contract
or agreement related to such Intellectual Property or (iii) the violation of any
applicable law (including for the avoidance of doubt, any “intent-to-use”
application for registration of a Trademark filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a “Statement of Use”
pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto, solely to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
any registration that issues from such intent-to-use application under
applicable federal law), (e) assets for which the pledge thereof or grant, or
perfection, of a Lien thereon would result in a default, breach or other
violation or right of termination under then existing Contractual Obligations or
laws, regulations or orders of any Governmental Authority, (f) any general
intangible if the grant, or perfection, of a security interest therein (i) shall
violate any applicable law or be prohibited by any contract, agreement,
instrument or indenture governing such general intangible, (ii) would give any
other party to such contract, agreement, instrument or indenture the right to
terminate its obligations thereunder or (iii) is permitted only with the consent
of another party to such contract, if such consent has not been obtained;
provided, that, in any such case the prohibition is not rendered ineffective by
the UCC (including the provisions of Section 9-407 and 9-408) or other
applicable laws, (g) any lease, license, contract, property rights or agreement
to which the Parent Borrower or such Subsidiary Guarantor is a party or any of
its rights or interests thereunder if the grant, or perfection, of a security
interest therein (i) shall violate any applicable law or be prohibited by any
contract, agreement, instrument or indenture governing such lease, license,
contract, property rights or agreement, (ii) would give any other party to such
contract, agreement, instrument or indenture the right to terminate its
obligations thereunder, (iii) is permitted only with the consent of another
party to such contract, if such consent has not been obtained, (iv) shall
constitute or result in the abandonment, invalidation or unenforceability of any
right, title or interest of the Parent Borrower or such Subsidiary Guarantor
therein or (v) shall constitute or result in a breach or termination pursuant to
the terms of, or a default under, any such lease, license, contract, property
rights or agreement; provided in any such case the prohibition is not rendered
ineffective by the UCC (including the provisions of Section 9-407 and 9-408) or
other applicable laws, (h) any Exempt Deposit Accounts, (i) the assets
transferred to a Receivables Entity and assets of such Receivables Entity, (j)
the Receivables and related assets (of the type specified in the definition of
“Qualified Receivables Transaction”) transferred, or in respect of which
security interests are granted, pursuant to a Qualified Receivables Transaction,
(k) if the documentation relating to the Receivables sale, factoring or
securitization to which such Receivables Entity is a party expressly prohibits
such a Lien, the Capital Stock or debt (whether or not represented by promissory
notes) of or issued by a Receivables Entity to the Parent Borrower or any of its
Restricted Subsidiaries, in each case in connection with a Qualified Receivables
Transaction permitted by Section 6.6(c), (l) those other assets that are, in the
reasonable judgment of the Administrative Agent, customarily excluded from
security documents, (m) any property or assets to the extent the creation or
perfection of pledges thereof or security interests therein could reasonably be
expected to result in material adverse tax consequences to the Parent Borrower
or any of its Subsidiaries, as reasonably determined by the Parent Borrower, and
(n) any assets located outside the United States to the extent that the creation
or perfection of pledges thereof or security interests therein require action
under the law of any non-U.S. jurisdiction, including any Intellectual Property
registered in any non-U.S. jurisdiction.





--------------------------------------------------------------------------------





“First Amendment Effective Date”: July 11, 2016.
“Flood Hazard Property”: any Mortgaged Property that is in an area designated by
the Federal Emergency Management Agency as having special flood or mudslide
hazards.
“Intellectual Property”: all trademarks, trademark applications, service marks,
trade names, copyrights, copyright applications, patents, patent applications
and other intellectual property rights.
“Joinder Agreement”: a joinder agreement entered into by an additional grantor
pursuant to Section 5.11 and accepted by the Administrative Agent, in
substantially the form of Exhibit 21 to the Security Agreement.
“Liquidity Amount”: as of any date of determination, the sum of (a) the unused
amount of the Domestic Revolving Commitment actually available to be borrowed as
of such date of determination, plus (b) the unused amount of the Global
Revolving Commitment actually available to be borrowed as of such date of
determination, plus (c) unrestricted and unencumbered (other than by Liens (x)
in favor of the Administrative Agent or (y) banker’s Liens, rights of set-off or
similar rights and remedies as to deposit accounts or other funds maintained
with a depositary institution) cash and cash equivalents of the Parent Borrower
and its Subsidiaries (with respect to Foreign Subsidiaries, after giving effect
to any reduction for repatriation or other taxes or fees associated with the
repatriation of such cash into the United States); provided that, with respect
to the immediately foregoing clauses (a) and (b), if any Domestic Revolving
Commitment or Global Revolving Commitment is unavailable for any reason other
than failure of the Loan Parties to satisfy a condition precedent to borrowing
set forth in Section 4.3, then such unavailable Domestic Revolving Commitment or
Global Revolving Commitment shall be included in the determination of the
Liquidity Amount.
“Mortgage” or “Mortgages”: individually and collectively, each of the fee
mortgages, deeds of trust and deeds to secure debt executed by the Parent
Borrower or any Subsidiary Guarantor that purport to grant a Lien to the
Administrative Agent (or a trustee for the benefit of the Administrative Agent)
for the benefit of the holders of the Obligations in any Mortgaged Properties,
in form and substance reasonably satisfactory to the Administrative Agent.
“Mortgaged Property”: any owned real property of the Parent Borrower or any
Subsidiary Guarantor listed on Schedule 3.16(c) and designated as a “Mortgaged
Property” thereon, and any other owned real property of the Parent Borrower or
any Subsidiary Guarantor that is or is required to become encumbered by a
Mortgage in favor of the Administrative Agent in accordance with the terms of
this Agreement.
“Mortgaged Property Support Documents” with respect to any real property subject
to a Mortgage, (a) a fully executed and notarized Mortgage encumbering the fee
interest of the Parent Borrower or any Subsidiary Guarantor in such real
property, (b) title reports from a nationally recognized title insurance company
acceptable to the Administrative Agent with respect to such real property, in
form and substance reasonably satisfactory to the Administrative Agent, and (c)
evidence (which, for the avoidance of doubt, will include “life of loan” flood
determinations) as to (i) whether such real property is a Flood Hazard Property
and (ii) if such real property is a Flood Hazard Property, (A) whether the
community in which such real property is located is participating in the
National Flood Insurance Program, (B) the applicable Loan Party’s written
acknowledgment of receipt of written notification from the Administrative Agent
(1) as to the fact that such real property is a Flood Hazard Property and (2) as
to whether the community in which each such Flood Hazard Property is located is
participating in the National Flood Insurance Program and (C) copies of
insurance policies or certificates of insurance of the Loan Parties and their
respective Subsidiaries evidencing flood insurance satisfactory to the
Administrative Agent and naming the Administrative Agent and its successors
and/or assigns as sole loss payee for the benefit of the holders of the
Obligations. For purposes of clarity, neither the Parent Borrower nor any
Subsidiary Guarantor shall be required to provide any of the following with
respect to any real property subject to a Mortgage: (A) maps or plats of an
as-built survey, (B) ALTA mortgagee title insurance policies, (C) environmental
questionnaires, environmental site assessments or other environmental due
diligence deliverables, (D) legal opinions with respect to such Mortgages (other
than customary corporate legal opinions as to the power and authority to
execute, deliver and perform such Mortgages and the due execution and delivery
of such Mortgages), (E) zoning letters, or (F) appraisals.
“Security Agreement”: that certain security agreement, dated as of the First
Amendment Effective Date, executed and delivered by each of the Parent Borrower
and the Subsidiary Guarantors in favor of the





--------------------------------------------------------------------------------





Administrative Agent, as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.
“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
(xvi)the following definition is deleted: “Ratings Event”.
(b)A new proviso and an additional sentence are added at the end of the first
sentence of Section 2.1(b) of the Credit Agreement to read as follows:
; provided, further, that, if at any time the Parent Borrower incurs any
Incremental Term Loans and/or increases the Commitments in respect of any of the
Facilities, in each case, in reliance on clause (x) of the immediately foregoing
proviso, then, in any such case, the Parent Borrower shall be permitted to
reclassify, upon notice to the Administrative Agent, such Incremental Term Loans
or such increased Commitments as having been incurred in reliance on clause (y)
of the immediately foregoing proviso at any time thereafter so long as, at such
date of determination, the Parent Borrower would be in compliance on a pro forma
basis with the required maximum Consolidated Senior Secured Leverage Ratio (or,
following the Release Date, the Consolidated Leverage Ratio) as of such date
(and, upon such reclassification, the amount of such Incremental Term Loans
and/or such increased Commitments shall not be counted as usage of the basket
set forth in clause (x) of the immediately foregoing proviso for any future
incurrence of Incremental Term Loans and/or increases in Commitments in respect
of any of the Facilities). To the extent that any Mortgaged Property exists at
such time or shall be required to be established in connection with such
incurrence of any Incremental Term Loans and/or increases in the Commitments in
respect of any of the Facilities, the receipt by the Administrative Agent of
completed “life of loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each Mortgaged Property (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by each Loan Party relating thereto) shall be a condition precedent to
the effectiveness of any such Incremental Term Loans and/or any such increase of
the Commitments in respect of any of the Facilities.
(c)A new paragraph is added at the end of the first paragraph of Section 2.1(b)
of the Credit Agreement to read as follows:
Notwithstanding anything to the contrary in this Agreement, this Agreement may
be amended to incorporate additional terms (including customary “MFN”
protections, soft call protection, and excess cash flow mandatory prepayments,
in each case, that may be applicable with respect to any proposed Incremental
Term Loans (provided that to the extent an excess cash flow mandatory prepayment
is required in connection with the establishment of any Incremental Term Loans,
such excess cash flow mandatory prepayment shall be applied ratably to all Term
Loans and to the principal repayment installments thereof on a pro rata basis))
or conditions (including any additional conditions to the release of Collateral
set forth in Section 9.13(a)) to the extent such terms or conditions are
required by the Lenders providing any Incremental Term Loans, with any such
amendment requiring only the approval of the Parent Borrower, any Foreign
Subsidiary Borrowers, the other Loan Parties, the Lenders providing such
Incremental Term Loans, and the Administrative Agent.
(d)Section 2.11(a) of the Credit Agreement is amended and restated in its
entirety to read as follows:
(a)    The Parent Borrower shall repay any Incremental Term Loans in consecutive
installments (which shall be no more frequent than quarterly) as specified in
the applicable Incremental Facility Activation Notice pursuant to which such
Incremental Term Loans were made; provided, that, the weighted average life to
maturity of any Incremental Term Loans shall not be shorter than the
then-remaining weighted average life to maturity of any then-existing Term
Loans.
(e)Clause first in Section 2.12(c) of the Credit Agreement is amended and
restated in its entirety to read as follows:
first, to prepay the Term Loans in the manner and the order as directed in
writing by the Parent Borrower to the Administrative Agent (provided that in the
case of any excess cash flow mandatory prepayment required in connection with
any Incremental Term Loans as permitted under Section 2.1(b), such prepayment
shall be applied ratably to all Term Loans and to the principal repayment
installments thereof on a pro rata basis), and





--------------------------------------------------------------------------------





(f)Section 3.16 of the Credit Agreement is amended and restated in its entirety
to read as follows:
Section 3.16    Collateral Representations; Insurance.
(a)Each Security Document (to the extent such Security Document is then in
effect and to the extent that Collateral is required to be pledged pursuant to
this Agreement) is effective to create in favor of the Administrative Agent a
legal, valid and enforceable security interest in the Collateral to the extent
described therein. As of the Effective Date, Schedule 3.16 lists all of the
filing jurisdictions in which UCC Financing Statements are required to be filed
pursuant to any Security Document (to the extent such Security Document is then
in effect and to the extent that Collateral is required to be pledged pursuant
to this Agreement). Upon filing of such UCC Financing Statements or the taking
of such other actions as contemplated in the Security Documents, each Security
Document (to the extent such Security Document is then in effect and to the
extent that Collateral is required to be pledged pursuant to this Agreement)
creates a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral, as security for the
Obligations, in each case, subject to Permitted Encumbrances or as otherwise
permitted by Section 6.3, prior and superior in right to any other Person.
(b)Set forth on Schedule 3.16(b) is a list of all Intellectual Property owned by
the Parent Borrower or any Subsidiary Guarantor as of the First Amendment
Effective Date which is the subject of a registration or application for
registration with the United States Copyright Office or the United States Patent
and Trademark Office. As of the First Amendment Effective Date, none of the
Intellectual Property owned by any of the Parent Borrower, any Subsidiary
Guarantor or any of its Subsidiaries is subject to any licensing agreement or
similar arrangement except (i) as set forth on Schedule 3.16(b), or (ii) in the
ordinary course of business.
(c)Set forth on Schedule 3.16(c), as of the First Amendment Effective Date, is a
list of all real property located in the United States that is owned or leased,
in each case, by the Parent Borrower or any Subsidiary Guarantor (and, in each
case, including (A) the name of the Loan Party owning (or leasing) such
property, (B) the property address, (C) with respect to each Mortgaged Property,
the number of buildings located on such property, and (D) the city, county,
state and zip code which such property is located).
(d)No Mortgaged Property is a Flood Hazard Property unless the Administrative
Agent shall have received the following: (i) the applicable Loan Party’s written
acknowledgment of receipt of written notification from the Administrative Agent
(A) as to the fact that such Mortgaged Property is a Flood Hazard Property, (B)
as to whether the community in which each such Flood Hazard Property is located
is participating in the National Flood Insurance Program and (C) such other
flood hazard determination forms, notices and confirmations thereof as requested
by the Administrative Agent and (ii) copies of insurance policies or
certificates of insurance of the applicable Loan Party evidencing flood
insurance reasonably satisfactory to the Administrative Agent and naming the
Administrative Agent as loss payee on behalf of the holders of the Obligations.
All flood hazard insurance policies required hereunder have been obtained and
remain in full force and effect, and the premiums thereon have been paid in
full.
(e)The properties of the Parent Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the Parent
Borrower, in such amounts (with no greater risk retention) and against such
risks as are customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar locations.
The general liability, casualty, property, terrorism and business interruption
insurance coverage of the Loan Parties as in effect on the First Amendment
Effective Date is outlined as to carrier, policy number, expiration date, type,
amount and deductibles on Schedule 3.16(e) and such insurance coverage complies
with the requirements set forth in this Agreement and the other Loan Documents.
(g)A new Section 3.19 of the Credit Agreement is added to read as follows:
Section 3.19    EEA Financial Institution.
No Loan Party is an EEA Financial Institution.
(h)Section 5.2(d) of the Credit Agreement is amended by deleting “after the
occurrence of the Ratings Event,” at the beginning thereof and replacing it with
“to the extent that Collateral is required to be pledged pursuant to this
Agreement,”.
(i)Section 5.7 of the Credit Agreement is amended and restated in its entirety
to read as follows:





--------------------------------------------------------------------------------





Section 5.7    Insurance.
(a)    The Parent Borrower will, and will cause each of its Restricted
Subsidiaries to, maintain, with financially sound and reputable insurance
companies (a) insurance in such amounts (with no greater risk retention) and
against such risks as are customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations and (b) all insurance required to be maintained pursuant to
the Security Documents, including flood hazard insurance on all Mortgaged
Properties that are Flood Hazard Properties, on such terms and in such amounts
as required by the National Flood Insurance Reform Act of 1994 or as otherwise
required by the Administrative Agent.
(b)    The Parent Borrower will (i) cause the Administrative Agent to be named
as lenders’ loss payable, loss payee or mortgagee, as its interest may appear,
and/or additional insured with respect of any insurance providing liability
coverage or coverage in respect of any Collateral, and cause, unless otherwise
agreed to by the Administrative Agent, each provider of any such insurance to
agree, by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent that it will give the
Administrative Agent thirty (30) days prior written notice before any such
policy or policies shall be altered or cancelled (or ten (10) days prior notice
in the case of cancellation due to the nonpayment of premiums), and (ii) not
more frequently than once in any fiscal year, upon expiration of current
insurance coverage, provide to the Administrative Agent, such evidence of
insurance evidencing maintenance of insurance as required by this Agreement or
the Security Documents.
(c)    The Parent Borrower will promptly notify the Administrative Agent of any
Mortgaged Property that is, or becomes, a Flood Hazard Property.
(j)    Section 5.11 of the Credit Agreement is amended and restated in its
entirety to read as follows:
Section 5.11    Additional Collateral.
(a)    On each Collateral Date, the Parent Borrower will notify the
Administrative Agent of the identity of any Wholly Owned Subsidiary that is not
already a Subsidiary Guarantor and promptly after such Collateral Date will (i)
in the case of each such Wholly Owned Subsidiary that is a Material Subsidiary,
cause such Subsidiary (unless it is an Unrestricted Subsidiary, a Foreign
Subsidiary (or a Subsidiary thereof) or a Receivables Entity) to become a
“Subsidiary Guarantor” and, to the extent that Collateral is required to be
pledged pursuant to this Agreement, a “Grantor” under the Guarantee and
Collateral Agreement and, to the extent that Collateral is required to be
pledged pursuant to this Agreement, to become a party to each other relevant
Security Document, (ii) to the extent that Collateral is required to be pledged
pursuant to this Agreement, cause the Capital Stock of such Wholly Owned
Subsidiary (unless it is an Unrestricted Subsidiary) to be pledged pursuant to
the Guarantee and Collateral Agreement (except that, (A) if such Subsidiary is a
Foreign Subsidiary (or a Subsidiary thereof), no Capital Stock of such
Subsidiary shall be pledged unless such Subsidiary is a Material Subsidiary that
is directly owned by the Parent Borrower or a Subsidiary Guarantor, and then the
amount of voting stock of such Subsidiary to be pledged pursuant to the
Guarantee and Collateral Agreement shall be limited to 65% of the outstanding
shares of voting stock of such Subsidiary, (B) if such Subsidiary is a
Receivables Entity, no shares of Capital Stock of such Subsidiary shall be
pledged if the documentation relating to the Receivables sale, factoring or
securitization to which such Receivables Entity is a party expressly prohibits
such pledge, (C) if the pledge of the Capital Stock of any such Wholly Owned
Subsidiary would result in a violation of any laws, regulations or orders of any
Governmental Authority, no shares of the Capital Stock of such Subsidiary shall
be pledged, (D) no Capital Stock of SPX International GmbH shall be pledged, (E)
neither the Parent Borrower nor any Subsidiary Guarantor shall be required to
pledge any Capital Stock of Ballantyne Holding Company, and, for the avoidance
of doubt, none of Ballantyne Company, SPX Clyde Luxembourg S.à r.l. or SPX Clyde
UK Limited shall be required to be a “Grantor” under the Guarantee and
Collateral Agreement or become a party to any other Security Document, (F)
Capital Stock shall not be required to be pledged to the extent that the
Guarantee and Collateral Agreement expressly provides that such Capital Stock is
not required to be pledged, and (G) no Capital Stock of any Subsidiary that is
not a Material Subsidiary shall be required to be pledged (notwithstanding
anything set forth in the Guarantee and Collateral Agreement) so long as the
aggregate assets of all such Subsidiaries whose Capital Stock is not pledged as
Collateral pursuant to this clause (G) does not exceed $40,000,000 when taken
together for all such Subsidiaries (excluding the assets of any Subsidiary the
Capital Stock of which is not required to be pledged pursuant to clauses (A) -
(F)) on an aggregate basis and (iii) to the extent that Collateral is required
to be pledged pursuant to this Agreement, except in the case of an Unrestricted
Subsidiary, a Foreign Subsidiary (or a Subsidiary thereof) or a Receivables
Entity, take all steps required pursuant to this Section 5.11, Section 5.12 and
the relevant Security Documents to create and perfect Liens in the relevant
property of such Subsidiary; provided that the Parent Borrower and its
Restricted Subsidiaries shall not be required to comply with the requirements of
this Section 5.11(a) if the Administrative Agent, in its sole discretion,
determines that the cost or other negative consequence to the





--------------------------------------------------------------------------------





Parent Borrower and its Restricted Subsidiaries of such compliance is excessive
in relation to the value of the collateral security to be afforded thereby.
(b)    The Parent Borrower shall (i) execute and deliver, and cause each
Subsidiary Guarantor to execute and deliver, to the Administrative Agent
security documents (including the Security Agreement and Mortgages for each
Mortgaged Property), in form and substance reasonably satisfactory to the
Administrative Agent, pursuant to which the Parent Borrower and each Subsidiary
Guarantor shall grant to the Administrative Agent, for the benefit of the
holders of the Obligations, a security interest in all property of such Person
(excluding any Excluded Property), and (ii) take, and cause the relevant
Restricted Subsidiaries to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in Section 5.12, all at the expense of the
Loan Parties; provided that the Parent Borrower and its Restricted Subsidiaries
shall not be required to comply with the requirements of this Section 5.11(b) if
the Administrative Agent, in its sole discretion, determines that the cost or
other negative consequence to the Parent Borrower and its Restricted
Subsidiaries of such compliance is excessive in relation to the value of the
collateral security to be afforded thereby.
(c)    To the extent that Collateral is required to be pledged pursuant to this
Agreement, if, as of any Collateral Date, any property of the Parent Borrower,
any Subsidiary Guarantor that is party to any Security Document or any
Restricted Subsidiary that is required to become a party to any Security
Document pursuant to Section 5.11(a) or Section 5.11(b) is not already subject
to a perfected first priority Lien (except to the same extent as not required
pursuant to Section 5.11(b) or as permitted by Section 6.3) in favor of the
Administrative Agent, the Parent Borrower will notify the Administrative Agent
thereof, and, promptly after such Collateral Date, will cause such assets to
become subject to a Lien under the relevant Security Documents and will take,
and cause the relevant Restricted Subsidiary to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in Section 5.12, all at the
expense of the Loan Parties; provided that the Parent Borrower and its
Restricted Subsidiaries shall not be required to comply with the requirements of
this Section 5.11(c) if the Administrative Agent, in its sole discretion,
determines that the cost or other negative consequences to the Parent Borrower
and its Restricted Subsidiaries of such compliance is excessive in relation to
the value of the collateral security to be afforded thereby.
(d)    Promptly, and in any event within 60 days (or such longer period as is
reasonably acceptable to the Administrative Agent), following the first date
after the Release Date on which the corporate family rating of the Parent
Borrower from Moody’s is less than “Baa3” (or not rated by Moody’s) and the
corporate credit rating of the Parent Borrower from S&P is less than “BBB-” (or
not rated by S&P), the Parent Borrower shall (i) execute and deliver, and cause
each Subsidiary Guarantor to execute and deliver, to the Administrative Agent
security documents, in form and substance reasonably satisfactory to the
Administrative Agent, pursuant to which the Parent Borrower and each Subsidiary
Guarantor shall grant to the Administrative Agent, for the benefit of the
holders of the Obligations, a security interest in all property (and types of
property) of such Person that constituted Collateral under the Security
Documents as in effect immediately prior to the Release Date (and, for the
avoidance of doubt, shall not include Capital Stock not required to be pledged
pursuant to Section 5.11(a) or other assets not required to be subjected to a
Lien pursuant to Section 5.11(b)) and (ii) take, and cause the relevant
Restricted Subsidiaries to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in Section 5.12, all at the expense of the
Loan Parties.
(e)    Notwithstanding anything to the contrary in this Section 5.11 or any
other Loan Document, neither the Parent Borrower nor any of the Subsidiary
Guarantors shall be required to take any action to perfect the security interest
of the Administrative Agent in the Collateral other than (i) filing UCC
financing statements, (ii) delivering Capital Stock required to be pledged
pursuant to Sections 5.11(a), (b) and (c) (including stock powers endorsed in
blank or other appropriate instruments of transfer), (iii) executing,
delivering, filing and recording mortgages with respect to owned real property
in which a security interest is required to be granted pursuant to this Section
5.11 and (iv) executing, delivering, filing and recording notices of grants of
security interest with the United States Patent Office and/or United States
Copyright Office. For the avoidance of doubt, perfection by control shall not be
required with respect to assets requiring perfection through control agreements
or other control arrangements, including deposit accounts, securities accounts
and commodities accounts (other than control of Capital Stock required to be
pledged pursuant to Sections 5.11(a), (b) and (c)).
(f)    Notwithstanding anything herein to the contrary, no Foreign Subsidiary
(or any Subsidiary thereof) shall, or shall be deemed to, guarantee any
Borrowing by the Parent Borrower, and no assets of any Foreign Subsidiary (or
Subsidiary thereof) shall be given as security for such Borrowing. This
provision is meant to prevent any inclusions pursuant to Section 956 of the Code
and shall be interpreted in accordance therewith.





--------------------------------------------------------------------------------





(k)    A new Section 5.15 of the Credit Agreement is added to read as follows:
Section 5.15    Liquidity Requirement.
On and after May 4, 2017, for so long as any Senior Notes remain outstanding,
the Parent Borrower shall cause the Liquidity Amount at all times to equal or
exceed the aggregate outstanding principal amount of the Senior Notes.
(l)    Section 6.1(a) is amended and restated in its entirety to read as
follows:
(a)    Consolidated Leverage Ratio. The Parent Borrower will not permit the
Consolidated Leverage Ratio as at the last day of any fiscal quarter of the
Parent Borrower to exceed 4.00 to 1.0.
(m)    Section 6.2 of the Credit Agreement is amended to (i) delete the “and” at
the end of clause (r) thereof, (ii) replace the “.” at the end of clause (s)
thereof with “; and”, and (iii) add a new clause (t) at the end thereof to read
as follows:
(t)    Indebtedness of Foreign Subsidiaries incurred pursuant to any bilateral
facility with any Lender (or any branch, subsidiary or other affiliate of such
Lender) in jurisdictions other than the United States for the purpose of
providing letters of credit, foreign credit instruments, guarantees or similar
instruments (but not, for the avoidance of doubt, for any extension of credit in
the form of loans for borrowed money or overdrafts) if such bilateral facilities
are (i) required by the laws of such jurisdiction to be evidenced by legal
documentation governed by, and executed and delivered in, such jurisdiction or
treated more favorably under such laws than comparable facilities governed by
other laws or extended by lenders outside such jurisdiction, and (ii) fully
backstopped by one or more Letters of Credit or FCIs issued under this
Agreement.
(n)    Section 6.3 of the Credit Agreement is amended to (i) delete the “and” at
the end of clause (k) thereof, (ii) replace the “.” at the end of clause (l)
thereof with “; and”, and (iii) add a new clause (m) at the end thereof to read
as follows:
(m)    Liens on assets of Foreign Subsidiaries securing Indebtedness permitted
by Section 6.2(t).
(o)    The last sentence of Section 6.3 of the Credit Agreement is amended and
restated in its entirety to read as follows:
It is understood that Liens pursuant to Sections 6.3(d), (e), (f), (g), (h),
(i), (j), (l) and (m) may be Incurred only to the extent the corresponding
Indebtedness is expressly permitted to be Incurred pursuant to Section 6.2.
(p)    The proviso of clause (i) of Section 6.11 of the Credit Agreement is
amended and restated in its entirety to read as follows:
provided that such restrictions and conditions shall not restrict any Loan Party
from complying with the requirements set forth in Section 5.11;
(q)    The last paragraph of Section 8.3 of the Credit Agreement is amended and
restated in its entirety to read as follows:
The Agents shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the applicable Agent.
(r)    Section 8.9 of the Credit Agreement is amended to (i) amend and restate
the header to read “Administrative Agent May File Proofs of Claim; Credit
Bidding”, and (ii) add a new paragraph at the end thereof to read as follows:
The holders of the Obligations hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner





--------------------------------------------------------------------------------





purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code of the United States, including under Sections
363, 1123 or 1129 of the Bankruptcy Code of the United States, or any similar
laws in any other jurisdictions to which a Loan Party is subject, or (b) at any
other sale or foreclosure or acceptance of collateral in lieu of debt conducted
by (or with the consent or at the direction of) the Administrative Agent
(whether by judicial action or otherwise) in accordance with any applicable law.
In connection with any such credit bid and purchase, the Obligations owed to the
holders of the Obligations shall be entitled to be, and shall be, credit bid on
a ratable basis (with Obligations with respect to contingent or unliquidated
claims receiving contingent interests in the acquired assets on a ratable basis
that would vest upon the liquidation of such claims in an amount proportional to
the liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the equity
interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or equity interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 9.2 of
this Agreement, (iii) the Administrative Agent shall be authorized to assign the
relevant Obligations to any such acquisition vehicle pro rata by the Lenders, as
a result of which each of the Lenders shall be deemed to have received a pro
rata portion of any equity interests and/or debt instruments issued by such an
acquisition vehicle on account of the assignment of the Obligations to be credit
bid, all without the need for any holder of the Obligations or acquisition
vehicle to take any further action), and (iv) to the extent that Obligations
that are assigned to an acquisition vehicle are not used to acquire Collateral
for any reason (as a result of another bid being higher or better, because the
amount of Obligations assigned to the acquisition vehicle exceeds the amount of
debt credit bid by the acquisition vehicle or otherwise), such Obligations shall
automatically be reassigned to the Lenders pro rata and the equity interests
and/or debt instruments issued by any acquisition vehicle on account of the
Obligations that had been assigned to the acquisition vehicle shall
automatically be cancelled, without the need for any holder of the Obligations
or any acquisition vehicle to take any further action.
(s)    The last paragraph of Section 8.10 of the Credit Agreement is amended and
restated in its entirety to read as follows:
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guarantee and Collateral Agreement,
pursuant to this Section 8.10. In each case as specified in this Section 8.10,
the Administrative Agent will, at the Parent Borrower’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Security Documents in
accordance with the terms of the Loan Documents and this Section 8.10. The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Administrative Agent’s Lien thereon, or any certificate prepared by any Loan
Party in connection therewith, nor shall the Administrative Agent be responsible
or liable to the Lenders for any failure to monitor or maintain any portion of
the Collateral.
(t)    Section 9.4 of the Credit Agreement is amended to add a new subsection
(l) to the end thereof to read as follows:
(l)    Assignment by MLPFS. The parties hereby agree that MLPFS may, without
notice to the Parent Borrower, assign its rights and obligations under this
Agreement to any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the First Amendment Effective
Date.
(u)    The first sentence of Section 9.13 of the Credit Agreement is amended and
restated in its entirety to read as follows:
On the first date (the “Release Date”) on which the corporate family rating of
the Parent Borrower from Moody’s is “Baa3” or better or the corporate credit
rating of the Parent Borrower from S&P is “BBB-” or better, subject to any
additional condition required by the Lenders providing any Incremental Term
Loans as provided in Section 2.1(b), and so long as no Default or Event of
Default exists on such date or after giving effect to the release of Liens
contemplated hereby, all Collateral shall be released from the Liens created by
the Guarantee and Collateral Agreement and any other





--------------------------------------------------------------------------------





Security Document, all without delivery of any instrument or performance of any
act by any party, and all rights to the Collateral shall revert to the Loan
Parties.
(v)    A new Section 9.21 to the Credit Agreement is added to read as follows:
Section 9.21    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and (b) the
effects of any Bail-in Action on any such liability, including, if applicable:
(i) a reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.
(w)    Schedule 2.23 to the Credit Agreement is amended by deleting the words
“Under Foreign Trade Facility” found immediately after the document heading.
(x)    A new Schedule 3.16(b) is added to the Credit Agreement in the form of
Schedule 3.16(b) attached hereto.
(y)    A new Schedule 3.16(c) is added to the Credit Agreement in the form of
Schedule 3.16(c) attached hereto.
(z)    A new Schedule 3.16(e) is added to the Credit Agreement in the form of
Schedule 3.16(e) attached hereto.
2.    Conditions Precedent. This effectiveness of this Amendment is subject to
the satisfaction of the following conditions precedent:
(a)    receipt by the Administrative Agent of counterparts of (i) this
Amendment, duly executed by the Parent Borrower, each Foreign Subsidiary
Borrower, each other Loan Party, each FCI Issuing Lender, the Required Lenders,
the Foreign Trade Facility Agent and the Administrative Agent, (ii) the Security
Agreement, duly executed by the Parent Borrower, each Subsidiary Guarantor, and
the Administrative Agent, and (iii) a Mortgage for each Mortgaged Property, duly
executed and notarized by the applicable Loan Party;
(b)    receipt by the Administrative Agent of legal opinions (addressed to the
Agents and the Lenders and dated the First Amendment Effective Date) from (i)
Latham & Watkins LLP, counsel for the Parent Borrower, (ii) Latham & Watkins
LLP, counsel for the Foreign Subsidiary Borrower, and (iii) the General Counsel
of the Parent Borrower, in each case, the opinions of which shall be customary
for transactions of this type;
(c)    receipt by the Administrative Agent of the following, in form and
substance reasonably satisfactory to the Administrative Agent and its legal
counsel: (i)     copies of the organizational documents of each Loan Party
certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the jurisdiction of its organization or incorporation,
where applicable (or, to the extent such organizational documents have not been
amended or modified since the Funding Date, a certification from a Responsible
Officer of the applicable Loan Party that no amendments or modifications to such
organizational documents have been made since the Funding Date), and certified
by a Responsible Officer of such Loan Party to be true and correct as of the
First Amendment Effective Date, (ii) such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act on behalf of such Loan Party in connection with this
Amendment and the other Loan Documents to which such Loan Party is a party, and
(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its jurisdiction of organization or incorporation;
(d)    receipt by the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent, of (i) (A) searches of UCC filings in
the jurisdiction of incorporation or formation, as applicable, of the Parent
Borrower and each





--------------------------------------------------------------------------------





Subsidiary Guarantor and each jurisdiction where any Collateral is located or
where a filing would need to be made in order to perfect the Administrative
Agent’s security interest in the Collateral, copies of the financing statements
on file in such jurisdictions and evidence that no Liens exist other than
Permitted Encumbrances or as otherwise permitted pursuant to Section 6.3 of the
Credit Agreement, and (B) tax lien, judgment and bankruptcy searches, (ii)
searches of ownership of Intellectual Property in the appropriate governmental
offices and such patent/trademark/copyright filings as requested by the
Administrative Agent in order to perfect the Administrative Agent’s security
interest in the Intellectual Property, and (iii) completed UCC financing
statements for each appropriate jurisdiction as is necessary, in the
Administrative Agent’s sole discretion, to perfect the Administrative Agent’s
security interest in the Collateral;
(e)    receipt by the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent, of (i) all Mortgaged Property Support
Documents with respect to each Mortgaged Property, and (ii) completed “life of
loan” Federal Emergency Management Agency Standard Flood Hazard Determination
with respect to each Mortgaged Property (together with a notice about special
flood hazard area status and flood disaster assistance duly executed by each
Loan Party relating thereto);
(f)    receipt by the Administrative Agent of copies of insurance policies,
declaration pages, certificates, and endorsements of insurance or insurance
binders evidencing liability, casualty, property, terrorism and business
interruption insurance meeting the requirements set forth in the Credit
Agreement, including, without limitation, (i) standard flood hazard
determination forms, and (ii) if any property is located in a special flood
hazard area (A) notices to (and confirmations of receipt by) the applicable Loan
Party as to the existence of a special flood hazard and, if applicable, the
unavailability of flood hazard insurance under the National Flood Insurance
Program, and (B) evidence of applicable flood insurance, if available, in each
case in such form, on such terms and in such amounts as required by The National
Flood Insurance Reform Act of 1994 or as otherwise required by the
Administrative Agent;
(g)    receipt by the Administrative Agent of a certificate signed by a
Responsible Officer of the Parent Borrower, certifying that the representations
and warranties of each Loan Party set forth in the Loan Documents are true and
correct in all material respects (other than those representations and
warranties that are expressly qualified by a Material Adverse Effect or other
materiality, in which case such representations and warranties shall be true and
correct in all respects) on and as of the First Amendment Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
(other than those representations and warranties that are expressly qualified by
a Material Adverse Effect or other materiality, in which case such
representations and warranties shall be true and correct in all respects) as of
such earlier date; and
(h)    receipt by the Administrative Agent, the Foreign Trade Facility Agent,
and the Lenders of all fees and other amounts due and payable on or prior to the
First Amendment Effective Date, including, to the extent invoiced, reimbursement
or payment of all out of pocket expenses (including fees, charges and
disbursements of counsel) required to be reimbursed or paid by any Loan Party.
For purposes of determining compliance with the conditions specified in this
Section 2, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed First Amendment Effective Date
specifying its objection thereto.
3.    Miscellaneous.
(a)    The Credit Agreement and the obligations of the parties thereunder and
under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms. The execution,
delivery and effectiveness of this Amendment shall not, except as expressly
provided herein, operate as a waiver of any right, power or remedy of any Lender
or any Agent under any of the Loan Documents, or, except as expressly provided
herein, constitute a waiver or amendment of any provision of any of the Loan
Documents. This Amendment shall constitute a Loan Document.
(b)    Each Subsidiary Guarantor (i) acknowledges and consents to all of the
terms and conditions of this Amendment, (ii) affirms all of its obligations
under the Loan Documents and (iii) agrees that this Amendment and all documents
executed in connection herewith do not operate to reduce or discharge its
obligations under the Credit Agreement or the other Loan Documents.
(c)    Each of the Loan Parties hereby represents and warrants as follows:
(i)    Such Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment.





--------------------------------------------------------------------------------





(ii)    This Amendment has been duly executed and delivered by such Loan Party
and constitutes such Loan Party’s legal, valid and binding obligations,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
(iii)    No consent or approval of, authorization or order of, or filing,
registration or qualification with, any Governmental Authority is required in
connection with the execution, delivery or performance by any Loan Party of this
Amendment.
(d)    This Amendment may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.
(e)    THIS AMENDMENT shall be construed in accordance with and governed by the
law of the State of New York (including Sections 5-1401 and 5-1402 of the New
York General Obligations Law).
[Signature pages follow]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
PARENT BORROWER:                SPX FLOW, INC.,
a Delaware corporation


By: /s/ Stephen A. Tsoris     
Name: Stephen A. Tsoris
Title: Vice President and Secretary


FOREIGN SUBSIDIARY BORROWERS:        SPX FLOW TECHNOLOGY CRAWLEY LIMITED,
a company organized under the laws of the United Kingdom


By: /s/ Stephen A. Tsoris     
Name: Stephen A. Tsoris
Title: Vice President and Secretary




SUBSIDIARY GUARANTORS:            CORPORATE PLACE LLC,
a Delaware limited liability company


By: /s/ Stephen A. Tsoris     
Name: Stephen A. Tsoris
Title: Vice President and Secretary


SPX FLOW HOLDINGS, INC.,
a Delaware corporation


By: /s/ Stephen A. Tsoris     
Name: Stephen A. Tsoris
Title: Vice President and Secretary


SPX FLOW TECHNOLOGY SYSTEMS, INC.,
a Delaware corporation


By: /s/ Stephen A. Tsoris     
Name: Stephen A. Tsoris
Title: Vice President and Secretary


SPX FLOW US, LLC,
a Delaware limited liability company


By: /s/ Stephen A. Tsoris     
Name: Stephen A. Tsoris
Title: Vice President and Secretary


DELANEY HOLDINGS CO.,
a Delaware corporation


By: /s/ Stephen A. Tsoris     
Name: Stephen A. Tsoris
Title: Vice President and Secretary









--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:            BANK OF AMERICA, N.A.,
as Administrative Agent


By: /s/ Robert Rittelmeyer
Name: Robert Rittelmeyer
Title: Vice President




FOREIGN TRADE FACILITY AGENT:        DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT
BRANCH,
as Foreign Trade Facility Agent


By: /s/ Christiane Roth
Name: Christiane Roth
Title: Managing Director


By: /s/ Myriam Rotthaus
Name: Myriam Rotthaus
Title: Vice President




LENDERS:                    BANK OF AMERICA, N.A.,
as a Lender, Swingline Lender and Issuing Lender


By: /s/ David L. Catherall
Name: David L. Catherall
Title: Managing Director


HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender and Participation FCI Issuing Lender


By: /s/ Chris Burns
Name: Chris Burns
Title: Vice President


HSBC BANK PLC,
as a Bilateral FCI Issuing Lender


By: /s/ David Hampsey
Name: David Hampsey
Title: Relationship Director


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender and a Participation FCI Issuing Lender


By: /s/ George Stoecklein
Name: George Stoecklein
Title: Managing Director


JPMORGAN CHASE BANK, N.A.,
as a Lender


By: /s/ Robert D. Bryant
Name: Robert D. Bryant
Title: Executive Director







--------------------------------------------------------------------------------





DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,
as a Lender, Participation FCI Issuing Lender, Bilateral FCI Issuing Lender and
an Issuing Lender


By: /s/ Christiane Roth
Name: Christiane Roth
Title: Managing Director


By: /s/ Myriam Rotthaus
Name: Myriam Rotthaus
Title: Vice President


DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender


By: /s/ Marcus M. Tarkington
Name: Marcus M. Tarkington
Title: Director


By: /s/ Dusan Lazarov
Name: Dusan Lazarov
Title: Director


COMMERZBANK AG, NEW YORK BRANCH,
as a Lender


By: /s/ Diane Pockaj
Name: Diane Pockaj
Title: Managing Director


By: /s/ Vanessa De La Ossa
Name: Vanessa De La Ossa
Title: Assistant Vice President


COMMERZBANK AG, FRANKFURT BRANCH,
as a Lender, Participation FCI Issuing Lender and Bilateral FCI Issuing Lender


By: /s/ Lothar Frenz
Name: Lothar Frenz
Title: Director


By: /s/ Lah
Name: Lah
Title: Director


THE BANK OF NOVA SCOTIA,
as a Lender and Bilateral FCI Issuing Lender


By: /s/ Michelle C. Phillips
Name: Michelle C. Phillips
Title: Execution Head & Director







--------------------------------------------------------------------------------





CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as a Lender


By: /s/ Brad Matthews
Name: Brad Matthews
Title: Director


By: /s/ Gary Herzog
Name: Gary Herzog
Title: Managing Director


SUNTRUST BANK,
as a Lender


By: /s/ Shannon Offen
Name: Shannon Offen
Title: Director


COMPASS BANK,
as a Lender


By: /s/ Daniel Feldman
Name: Daniel Feldman
Title: Vice President


SUMITOMO MITSUI banking corporation,
as a Lender


By: /s/ David Kee
Name: David Kee
Title: Managing Director


DNB CAPITAL LLC,
as a Lender, with DNB Bank ASA Grand Cayman Branch as designated funder for
loans to a UK Borrower


By: /s/ Kristie Li
Name: Kristie Li
Title: Senior Vice President


By: /s/ Colleen Durkin
Name: Colleen Durkin
Title: Senior Vice President


DNB BANK ASA GRAND CAYMAN BRANCH,
as a Participation FCI Lender and Participation FCI Issuing Lender


By: /s/ Kristie Li
Name: Kristie Li
Title: Senior Vice President


By: /s/ Colleen Durkin
Name: Colleen Durkin
Title: Senior Vice President





--------------------------------------------------------------------------------





TD BANK, N.A.,
as a Lender


By: /s/ Mark Hogan
Name: Mark Hogan
Title: Senior Vice President


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender


By: /s/ Boaz Slomowitz
Name: Boaz Slomowitz
Title: Vice President


NORDEA BANK FINLAND PLC, NEW YORK AND GRAND CAYMAN BRANCHES,
as a Lender


By: /s/ Las Christian Eriksen
Name: Las Christian Eriksen
Title: Vice President


By: /s/ Gustaf Stael von Holstein
Name: Gustaf Stael von Holstein
Title: Head of Risk Management


U.S. BANK NATIONAL ASSOCIATION,
as a Lender


By: /s/ Steven L. Sawyer
Name: Steven L. Sawyer
Title: Senior Vice President


CITIZENS BANK OF PENNSYLVANIA,
as a Lender


By: /s/ Jeffrey Mills
Name: Jeffrey Mills
Title: Vice President


CITIBANK, N.A.,
as a Lender


By: /s/ Stephanie Bowker
Name: Stephanie Bowker
Title: Director


THE NORTHERN TRUST COMPANY,
as a Lender


By: /s/ John C. Canty
Name: John C. Canty
Title: Senior Vice President







--------------------------------------------------------------------------------





BNP PARIBAS,
as a Lender


By: /s/ Pawel Zelezik
Name: Pawel Zelezik
Title: Vice President


By: /s/ Kwang Kyun Choi
Name: Kwang Kyun Choi
Title: Vice President


BANK OF CHINA, NEW YORK BRANCH,
as a Lender


By: /s/ Haifeng Xu
Name: Haifeng Xu
Title: Executive Vice President


TAIWAN COOPERATIVE BANK, LOS ANGELES BRANCH,
as a Lender


By: /s/ Ming-Chih Chen     
Name: Ming-Chih Chen
Title: VP & GM





--------------------------------------------------------------------------------





Schedule 3.16(b)
Intellectual Property


SPX Flow, Inc.
(Delaware Corporation)


U.S. Patents


Issued Patents
Title
Patent No.
Issue Date
DOUBLE SEAT VALVE WITH ISOLATED VENT CHAMBERS
9328837
05/03/16
IMPELLER ASSEMBLY APPARATUS AND METHOD
9327256
05/03/16
MIXING APPARATUS WITH STATIONARY SHAFT
9289733
03/22/16
HIGH TORQUE ROTARY MOTOR WITH MULTI-LOBED RING WITH INLET AND OUTLET
9206688
12/08/15
AUTO CYCLE PUMP AND METHOD OF OPERATION
9193046
11/24/15
MIXER ATTACHMENT ASSEMBLY APPARATUS AND METHOD
9101887
08/11/15
BALL VALVE SEAT SEAL
8998172
04/07/15
INTERNALLY DIRECTED AIR JET COOLING FOR A HYDRAULIC PUMP
8979507
03/17/15
NOSE SEAL FOR SURGE RELIEF VALVES
8733737
05/27/14
INTERNALLY SUPPLIED AIR JET COOLING FOR A HYDRAULIC PUMP
8500418
08/06/13
DESUPERHEATER SEAT-RING APPARATUS
8469341
06/25/13
ATOMIZING DESUPERHEATER SHUTOFF APPARATUS AND METHOD
8333329
12/18/12
DOUBLE SEAT VALVE APPARATUS
8327881
12/11/12
PRESSURE COMPENSATED AND CONSTANT HORSEPOWER PUMP
8192173
06/05/12
POSITIVE DISPLACEMENT PUMP APPARATUS AND METHOD
8007264
08/30/11
PISTON CARTRIDGE
7950910
05/31/11
MOUNTING ASSEMBLY AND METHOD FOR A DRIVE SYSTEM FOR A MIXER
7874719
01/25/11
MOUNTING SYSTEM AND METHOD FOR SCRAPED SURFACE HEAT EXCHANGER BLADES
7793418
09/14/10
SOLVENT EXTRACTION METHOD AND APPARATUS
7753215
07/13/10
SANITARY REMOVABLE IMPELLER HUB AND METHOD
7726946
06/01/10
SCRAPER BLADE INTERLOCKING ATTACHMENT APPARATUS AND METHOD
7647666
01/19/10
MIXER DRIVE MOUNTING APPARATUS AND METHOD
7572112
08/11/09
PUMP ROTOR SEAL APPARATUS AND METHOD
7563087
07/21/09
CYLINDRICAL MIXER-SETTLER APPARATUS AND METHOD
7550120
06/23/09
DISPOSABLE SANITARY MIXING APPARATUS AND METHOD
7547135
06/16/09
BEARING RETAINER ASSEMBLY AND METHOD
7507028
03/24/09
SANITARY HUB ASSEMBLY AND METHOD FOR IMPELLER MOUNTING ON SHAFT
7488137
02/10/09






--------------------------------------------------------------------------------





MIXING IMPELLER WITH PRE-SHAPED TIP ELEMENTS
7481573
01/27/09
MIXING IMPELLER WITH SPIRAL LEADING EDGE
7473025
01/06/09
TRIPOD-MOUNTED MAGNETIC MIXER APPARATUS AND METHOD
7407322
08/05/08
SANITARY STEADY BEARING AND METHOD
7387431
06/17/08
TRAPEZOID SETTLER APPARATUS AND METHOD FOR SOLVENT EXTRACTION
7384551
06/10/08
START-UP METHOD FOR DRAFT TUBE MIXING
7331704
02/19/08
COUPLING ASSEMBLY AND METHOD FOR CONNECTING AND DISCONNECTING A SHAFT ASSEMBLY
7329065
02/12/08
SOLVENT EXTRACTION METHOD AND APPARATUS
7328809
02/12/08
HYDRAULIC HAND PUMP WITH LOCKING DEVICE
7316177
01/08/08
MOUNTING SYSTEM AND METHOD FOR SCRAPED SURFACE HEAT EXCHANGER BLADES
7303000
12/04/07
SURGE RELIEF APPARATUS AND METHOD
7284563
10/23/07
HUB ASSEMBLY AND METHOD FOR ADJUSTABLE MOUNTING ON SHAFT
7278799
10/09/07
VALVE ASSEMBLY AND METHOD WITH SLOTTED PLATES AND SPHERICAL BALL PLUG
7234488
06/26/07
FLUID TRIM APPARATUS AND METHOD
7195034
03/27/07
AGITATION APPARATUS AND METHOD FOR DRY SOLIDS ADDITION TO FLUID
7168849
01/30/07
AXIAL-PUMPING IMPELLER APPARATUS AND METHOD FOR MAGNETICALLY-COUPLED MIXER
7168848
01/30/07
ATTRITION SCRUBBER APPARATUS AND METHOD
7168641
01/30/07
AERATION APPARATUS AND METHOD
7114844
10/03/06
IMPELLER AND METHOD USING SOLID FREE FORM FABRICATION
7056095
06/06/06
HAND PUMP
D520522
05/09/06
SCRAPER BLADE
D520203
05/02/06
PUMP GEARBOX BEARING RETAINERS AND DRIVE SHAFTS
D518069
03/28/06
PUMP GEARBOX BEARING RETAINERS AND DRIVE SHAFTS
D517090
03/14/06
PUMP GEARBOX BEARING RETAINERS AND DRIVE SHAFTS
D516087
02/28/06
CLEANABLE MIXER DRIVER APPARATUS AND METHOD
7001063
02/21/06
SCRAPER BLADE
D515760
02/21/06
MECHANICAL SEAL DEVICE AND METHOD FOR A SCRAPED SURFACE HEAT EXCHANGER
6994351
02/07/06
MASS TRANSFER METHOD
6986507
01/17/06
SCRAPER BLADE ATTACHMENT APPARATUS AND METHOD WITH SPLIT PIN
6966757
11/22/05
PUMP GEARBOX BEARING RETAINERS AND DRIVE SHAFTS
D509225
09/06/05
COMBINED PUMP GEAR BOX BEARING RETAINERS AND DRIVE SHAFTS
D509226
09/06/05
COMBINED PUMP GEAR BOX BEARING RETAINERS AND DRIVE SHAFTS
D508920
08/30/05
AERATION APPARATUS AND METHOD
6896246
05/24/05
DRIVE ASSEMBLY FOR A MIXER
6877750
04/12/05
AGITATOR AND DRIVE APPARATUS AND METHOD
6860474
03/01/05






--------------------------------------------------------------------------------





IMPELLER AND METHOD USING SOLID FREE FORM FABRICATION
6796770
09/28/04
DUAL DIRECTION MIXING IMPELLER AND METHOD
6796707
09/28/04
APPARATUS AND METHOD FOR CONNECTING SHAFTS
6789314
09/14/04
SEAL SHAFT SHUTOFF DEVICE AND METHOD
6746147
06/08/04
SEAL SHAFT SHUTOFF DEVICE AND METHOD
6742923
06/01/04
MATERIAL DISPERSING DEVICE AND METHOD
6619568
09/16/03
APPARATUS AND PROCESS FOR RECOVERING A DESIRED FRACTION OF A RAW MATERIAL
6612444
09/02/03
FLEXIBLE SUPPORT AND METHOD FOR A STEADY BEARING
6517246
02/11/03
SUPPORT ASSEMBLY FOR SUPPORTING A STEADY BEARING
6517233
02/11/03
COMPACT EXPANDING GATE VALVE
6164622
12/26/00
HIGH ENERGY LOSS FLUID CONTROL DEVICE
6161584
12/19/00
MIXING SYSTEM FOR INTRODUCING AND DISPERSING GAS INTO LIQUIDS
6158722
12/12/00
SOFT START VALVE
6120260
09/19/00
SOFT START VALVE
6079957
06/27/00
FLUID MIXING DEVICE
6022135
02/08/00
UNIFORCE HYDRAULIC CLAMP
6019357
02/01/00
MIXING IMPELLERS ESPECIALLY ADAPTED FOR USE IN SURFACE AERATION
5988604
11/23/99
MIXER SPARGING APPARATUS
5925293
07/20/99
MIXER HAVING EXPOSED CLEAN-IN-PLACE BEAARING ASSEMBLIES
5779359
07/14/98








--------------------------------------------------------------------------------





Patent Applications
Title
Appl. No.
Filing Date
MULTI-PART, MANIFOLD AND METHOD OF MAKING THE MANIFOLD
14821985
20150345685
08/10/15
ACTUATION ROD LUBRICATION SYSTEM AND METHOD
14805148
20160025220
07/21/15
FLOATING PISTON
14805073
20160025218
07/21/15
MULTI-PART, TAPERED, CONCENTRIC MANIFOLD AND METHOD OF MAKING THE MANIFOLD
14716755
20150252932
05/19/15
CYLINDER HAVING A FLOATING PISTON, LOW PROFILE SWIVEL CAP, AND LUBRICATED ROD
14643940
20150184682
03/10/15
ELECTRIC MOTOR WITH RADIALLY MOUNTED MAGNETS
14505152
20160099625
10/02/14
CYLINDER HAVING A FLOATING PISTON, SWIVEL CAP, AND LUBRICATED ROD
14338102
20150233396
07/22/14
RETRACTABLE MIXING DEVICE AND METHOD
14331824
20150016212
07/15/14
RETRACTABLE MIXING DEVICE AND METHOD
14331806
20150016213
07/15/14
PRESSURE BALANCED HYDRAULIC DEVICE AND METHOD
14313541
20140373928
06/24/14
SWIVEL CAP
14250615
20140308066
04/11/14
ROTARY VANE MOTOR WITH SPLIT VANE
13938652
20150017050
07/10/13
DIRECTIONAL VALVE AND METHOD OF OPERATION
13909755
20140352828
06/04/13
PNEUMATIC DIRECTIONAL VALVE AND METHOD OF OPERATION
13909644
20140352790
06/04/13
ATOMIZING DESUPERHEATER SHUTOFF APPARATUS AND METHOD
13680846
20130074788
11/19/12
SELF ALIGNING CYLINDER PISTON AND ROD BEARING AND METHOD OF MANUFACTURE THEREOF
13650697
20140102293
10/12/12
PUMP DEVICE
13624388
20130017101
09/21/12
MIXER ASSEMBLY APPARATUS AND METHOD
13615855
20130188441
09/14/12
RESERVOIR COOLING APPARATUS AND METHOD
13460526
20130284408
04/30/12



Unpublished Patent Applications
Title
Appl. No.
Application Date
MIXER ASSEMBLY APPARATUS AND METHOD
15182070
06/14/2016
LOW WEAR RADIAL FLOW IMPELLER DEVICE AND SYSTEM
15164349
05/25/2016
TRIMABLE IMPELLER DEVICE AND SYSTEM
15165188
05/26/2016
HYDRAULIC PUMP WITH ELECTRIC GENERATOR
15176865
06/08/2016






--------------------------------------------------------------------------------





SPX Flow Technology Systems, Inc.
(Delaware Corporation)


U.S. Patent
Patent Application
Title
Appl. No.
Filing Date
ELASTOMERIC GASKET
12784068
20110284194
05/20/10

SPX Flow, Inc.
(Delaware Corporation)


U.S. Trademarks


Trademark Registrations
Mark
Reg. No.
Reg. Date
TEF FLOW
4981621
06/21/16
SANSTAR
4939836
04/19/16
FLANGEPRO
4847219
11/03/15
INFINITY
4538129
05/27/14
X
4471201
01/21/14
Design Only
4471200
01/21/14
WHERE IDEAS MEET INDUSTRY
4436695
11/19/13
DIELECTRIC and Design
4293265
02/19/13
CLAMPLOCK
4210174
09/18/12
SPX
4045637
10/25/11
SPX CLAMPLOCK
3624686
05/19/09
OFM
3601056
04/07/09
PLENTY
3563282
01/20/09
MAGMO
3466343
07/15/08
M & J VALVE
3462039
07/08/08
PLENTY MIRRLEES
3462035
07/08/08
GD ENGINEERING
3462034
07/08/08
QUICKSHIP
3447277
06/17/08
TRU-FIT
3385570
02/19/08
PICK-A-PACK
3253822
06/19/07
UNIVERSAL
3064752
03/07/06
M & J
3061574
02/28/06
ECL
2935270
03/22/05
STONE
2601071
07/30/02
NETTCO
2553963
03/26/02
SPX
2528505
01/08/02
SPX
2351520
05/23/00
BALL-TROL
1946996
01/09/96
CHERRY-BURRELL
1925232
10/10/95
MAGMIXER
1861347
11/01/94
QUARTER HORSE
1851302
08/30/94






--------------------------------------------------------------------------------





POWER TEAM
1521541
01/24/89
CAV-B9
1449281
07/28/87
LIGHTNIN
1445987
07/07/87
GLOBE
1313128
01/08/85
HUSH
1297380
09/25/84
"I"
1284950
07/10/84
LIGHTNIN
1263995
01/17/84
POWER TEAM
1241810
06/14/83
COPES-VULCAN
1228163
02/22/83
OTC HYTEC
1189120
02/09/82
POWER TEAM
1155270
05/26/81
POSI-CHECK
1139382
09/09/80
LIGHTNIN
1118165
05/15/79
HYTEC
0994638
10/01/74
ROLL-BED
0956467
04/03/73
CLEANWALL
0838373
11/07/67
VANGUARD JR.
0837522
10/24/67
SPIRATHERM
0762741
01/07/64
VOTATOR
0759173
10/29/63
VANGUARD
0716805
06/13/61
LIGHTNIN
0699396
06/14/60
THERMUTATOR
0691272
01/12/60
WAUKESHA
0688252
11/17/59
LIGHTNIN
0682153
07/21/59
LIGHTNIN
0227991
05/17/27



Trademark Applications
Mark
Appl. No.
Filing Date
WAUKESHA
87058978
06/03/16
CERTIFIED SPXFLOW SERVICE + REPAIR CENTER and Design
86810788
11/05/15
SPXFLOW
86742471
08/31/15
Design Only
86718009
08/07/15
CUDA
86678143
06/29/15
SEITAL
86599967
04/16/15
ECOPURE
86285496
05/19/14
RAVEN
86091084
10/14/13

SPX Flow Technology Systems, Inc.
(Delaware Corporation)


U.S. Trademark
Trademark Registration
Mark
Reg. No.
Reg. Date
GAULIN
0716085
05/30/61






--------------------------------------------------------------------------------







Schedule 3.16(c)
Owned and Leased Real Property
Loan Party
Property Address
Owned / Leased
Mortgaged Property
Number of Buildings
SPX FLOW, Inc.
13320 Ballantyne Corporate Place, Charlotte, NC 28277, Mecklenburg County
Owned
Yes
1
SPX Flow Technology Systems, Inc.
1200 West Ash Street, Goldsboro, NC 27533, Wayne County
Owned
Yes
1
SPX Flow US, LLC
5885 11th Street, Rockford, IL 61109-3650, Winnebago County
Owned
Yes
1
SPX Flow US, LLC
135 Mount Read Blvd, Rochester, NY 14611, Monroe County
Owned
Yes
1
SPX Flow US, LLC
611 Sugar Creek Rd, Delevan, WI 53115, Walworth County
Owned
Yes
1
SPX Flow US, LLC
8800 Westplain Drive, Houston, TX 77041, Harris County
Owned
No
N/A
SPX Flow US, LLC
1000 Millstead Way, Rochester, NY 14624, Monroe County
Owned
No
N/A
SPX Flow US, LLC
3726 Kermit Hwy., Odessa, TX 79764, Ector County
Owned
No
N/A
SPX FLOW, Inc.
8521 Princess East Drive, Scottsdale, AZ 85255, Maricopa County
Leased
No
N/A
SPX FLOW, Inc.
5305-A Morris Field Drive (Hangar), Charlotte, NC 28208, Mecklenburg County
Leased
No
N/A
SPX Flow Technology Systems, Inc.
7024 Troy Hill Drive, Elkridge, MD 21075, Howard County
Leased
No
N/A
SPX Flow Technology Systems, Inc.
105 Crosspoint Parkway, Getzville, NY 14068, Erie County
Leased
No
N/A
SPX Flow US, LLC
200 Cabel Street, Louisville, KY 40206, Jefferson County
Leased
No
N/A
SPX Flow US, LLC
1115 East Locust Street, DeKalb, IL 60115, DeKalb County
Leased
No
N/A
SPX Flow US, LLC
1136 N. Garfield Street, Lombard, IL 60148, DuPage County
Leased
No
N/A
SPX Flow US, LLC
5620 McKean Rd., McKean, PA 16426, Erie County
Leased
No
N/A
SPX Flow US, LLC
E. 33rd Street, Erie, PA 16510, Erie County
Leased
No
N/A
SPX Flow US, LLC
399 N. Prairie Ind. Pkwy, Mulberry, FL 33860, Polk County
Leased
No
N/A
SPX Flow US, LLC
4771 Northstar Way, Modesto, CA 95356, Stanislaus County
Leased
No
N/A
SPX Flow US, LLC
3030 Hwy 225, Pasadena, TX 77503, Harris County
Leased
No
N/A
SPX Flow US, LLC
825 Fairview Rd., Wytheville, VA 24382-4507, Wythe County
Leased
No
N/A
SPX Flow US, LLC
1714 Hobbs Dr., Delavan, WI 53115-1337, Walworth County
Leased
No
N/A






--------------------------------------------------------------------------------





Schedule 3.16(e)
Insurance
Separately delivered to Lenders





